                                                                                  USDC-SDNY
                                                                                  DOCUMENT
                                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                                     DATE FILED:       0
                                                                                                        1/2-/l-
    BENJAMIN FOLEY,

                                   Plaintiff,
                                                                              No. 18-CV-504 (RA)
                             v.                                   MEMORANDUM OPINION & ORDER
    PETER WILSON AND KPC, LLC,

                                   Defendants.


RONNIE ABRAMS, United States District Judge:

         Plaintiff Benjamin Foley, a lawyer proceeding prose, 1 filed this action against Defendants

Peter Wilson and KPC, LLC for breach of contract, unjust enrichment, and fraud under New York

state law. 2 Although Defendant Wilson, also proceeding prose, eventually filed an Answer (over

fifteen months after the Complaint was filed), Defendant KPC has not yet appeared in this action,

and Defendant Wilson has failed to comply with several Court orders or otherwise indicate that he

intends to defend this action since the filing of his Answer. Now before the Court is Plaintiffs

motion for default judgment against both Defendants for failure to comply with the Court's orders

under Federal Rule of Civil Procedure 37(b)(2)(A), and for failure to defend this action under




1
  As an attorney, Plaintiff is not entitled to the special solicitude generally afforded to pro se parties. See Sullivan v.
City of New York, No. 14-CV-1334 (JMF), 2015 WL 5025296, at *4 (S.D.N.Y. Aug. 25, 2015) (citing Holtz v.
Rockefeller & Co., 258 F.3d 62, 82 n.4 (2d Cir. 2001) and Tracy v. Freshwater, 623 F.3d 90, 102 (2d Cir. 2010)).

2
  The Court notes that Plaintiffs complaint also includes, as a fourth cause of action, a "federal claim" for securities
fraud. There are no allegations, however, in the Complaint to support a claim for securities fraud. Indeed, in his
affidavits filed in support of his motions for default judgment, Plaintiff states that this action is to "recover $400,000
plus interest owed by the defendant to plaintiff for breach of contract, unjust enrichment, and fraud." See, e.g., Foley
Aff., Dkt. 30 ,r 3. Plaintiff does not mention a federal claim for securities fraud in any of these submissions. Plaintiff
also repeatedly asserts that this Court's subject matter jurisdiction is based on diversity jurisdiction, and not based on
any federal law or statute. See, e.g., Oct. I, 2019 Mot., Dkt. 30 at I. The Court thus construes Plaintiffs Complaint
as pleading only three causes of action: breach of contract, unjust enrichment, and fraud.
Federal Rule of Civil Procedure 55(a). For the reasons that follow, Plaintiffs motion is granted

in part and denied in part.

                                              BACKGROUND

I.      Facts3

        Plaintiff, a resident of Florida, and Wilson, a resident of California, entered into an

agreement in February 2012, whereby Wilson agreed to purchase stock on behalf of Plaintiff from

a company named Uniloc. Comp!.            ,r,r 3, 5, 7.   Since Wilson was a "large shareholder" ofUniloc

and "purchasing more shares," he allegedly offered to purchase shares for Plaintiff and to then

transfer those shares to him. Id. ,i 8. According to Plaintiff, prior to their investment agreement,

Wilson and Plaintiff met on "at least two occasions" for dinner in Manhattan, New York, and

Wilson visited Plaintiffs "place of business" in Manhattan on "at least one occasion." Foley

Amended Aff., Dkt. 15         ,r   5. Plaintiff and Wilson also allegedly "discussed Uniloc and the

investment opportunity" on "several occasions" while in New York. Id. Plaintiff asserts that

Wilson "traveled from California to New York," where Plaintiff has a business, "to solicit" the

funds for his "fraudulent investment scheme." Id.

        Plaintiff also alleges that Wilson's son, Clayton, who was a New York resident and an

employee of Plaintiffs business at the time, participated in the agreement and solicitation of funds

from Plaintiff by acting as "an agent" for his father. See id. ,i,i 4, 6. Plaintiff further asserts that

he worked "daily side by side" with Clayton during this time, and that he, Clayton, and Wilson

"discussed the potential investment over dinner, on the phone, and via email." Id. ,i 6.




3The following facts are drawn from the Complaint and the exhibits thereto, Wilson's Answer, and the affidavits and
exhibits submitted by Plaintiff in connection with his motions for default judgment.

                                                          2
         Although "many of the details of the agreement were oral," Plaintiff alleges that "key

elements" of the agreement, such as the purchase price, were "memorialized in email." Comp!. ,r

9. Specifically, on February 7, 2012, Wilson emailed Plaintiff with the "terms" of the deal, stating

"400k@ $40 per share or better .... confirmed. Doc tomorrow or the next day." See id                            ,r   10;

Comp!. Ex. C. In that same email, Wilson provided Plaintiff with wire instructions, in which he

directed Plaintiff to wire the money to a bank account titled "KPC, llc."4 See Comp!. ,r 11; Comp!.

Ex. C. Plaintiff alleges that he "promptly accepted said offer" and wired $400,000 from his New

York business account, which was "established in a New York bank," to Wilson's "KPC, LLC"

account. Comp!.       ,r   12. At the very least, it appears that Plaintiff expected to receive a certain

amount of stock in Uniloc in exchange for the $400,000 that he transferred to Wilson. It is

undisputed that Plaintiff never received those or any other shares.

         Plaintiff alleges that in the weeks following the agreement, Wilson "represented" that

"Uniloc and Microsoft had entered into a large, confidential settlement." Id                        ,r   15. Wilson

subsequently sent Plaintiff a text message on March 6, 2012, stating "U owe me," to which Plaintiff

replied "Haaaaa, agreed." See id         ,r 15; Comp!. Ex. B.
         According to Plaintiff, Wilson also "made assurances" on several occas10ns that

"performance of his obligation [under the agreement] had been perfected and evidence was

forthcoming." Id.     ,r 14.   Plaintiff asserts, however, that in 2017, Wilson "admitted the shares had

not been transferred due to a previously undisclosed shareholder restriction of transfer." Id.                  ,r 16.




4
  While the relationship between Wilson and KPC is not entirely clear, Wilson is listed as the "Manager" of KPC on
the registration form filed with California's Secretary of State for KPC, and signed that form in June 2010. See Campi.
Ex. A. In addition, Wilson is an authorized agent of KPC for the purposes of receiving service of legal papers, see
Dk!. 17, and appears to share a mailbox and address with KPC, see Foley Amended Aff., Dk!. 151]1] l 0-12. KPC thus
appears to be Wilson's company.

                                                          3
        Plaintiff alleges that Defendants have failed to deliver the "full purchase price" of the

shares to him, "despite years of assurances that said interest would be delivered," id.    ,r 6, and that
to date, he has received "no consideration for the $400,000 wire sent as directed by the contract

between" himself and Wilson, id.   ,r 17.   In his Answer, Wilson avers that the shares at issue "reside

in KPC lie as per the agreement." Answer ,r 6.

II.     Procedural History

        Plaintiff commenced this action on January 19, 2018, asserting claims for breach of

contract, unjust enrichment, and fraud under New York state law, and seeking repayment of the

$400,000 that he wired to Wilson in February 2012, as well as interest at the "statutory rate of9%"

underN.Y. C.P.L.R. § 5001. Dkt. 1.

        Defendants were served with a Summons and Complaint on January 23, 2018, according

to affidavits of service that Plaintiff filed on January 30, 2018. See Dkts. 5, 6. According to those

affidavits, Defendants had been served by "sub-serv[ing] the summons on Pat Palazuelos, owner

of The UPS Store at 3334 E. Coast Hwy, Corona de! Mar, CA 92925." Dkts. 5, 6. The server told

Ms. Palazuelos that she "was serving legal papers on [each Defendant] and she said she would put

them in mailbox #412." Id. Thereafter, copies of the documents were apparently mailed "to the

same address" for each Defendant. Id. Plaintiff also avers that a "courtesy copy" of the Summons

and Complaint was emailed to Wilson on February 5, 2018. See Foley Amended Aff., Dkt. 15,

Ex.C.

        On February 27, 2018, Plaintiff filed a "Request for Entry of Default," addressed to the

Clerk of Court. Dkt. 7. On May 11, 2018, the Clerk of Court issued Certificates of Default as to

both Defendants. See Dkts. 9, 10.




                                                    4
       On May 14, 2018, the Court directed Plaintiff to(!) submit a motion for default judgment

in accordance with the Court's Individual Rules & Practices in Civil Cases, (2) explain why service

was proper under Federal Rule of Civil Procedure 4, and (3) show cause why the Complaint should

not be dismissed for lack of personal jurisdiction. See Dkt. 11. Plaintiff filed his motion for default

judgment on June 15, 2018, and in it, addressed the Court's question concerning personal

jurisdiction. See Dkt. 12. Plaintiff explained that Wilson, a resident of California, "availed himself

to this jurisdiction when he traveled to this jurisdiction to solicit the fraudulent investment in

question and by using his son, a New York resident at the time and employee of [Plaintiffs] New

York based business, as an agent in said solicitation." Foley Aff., Dkt. 12 ,i 4. Plaintiff also

asserted that on "at least two occasions," he and Wilson met in Manhattan, on "at least one

occasion," Wilson "visited [his] place of business" in Manhattan, and on "several occasions" while

in New York, Plaintiff and Wilson "discussed Uniloc and the investment opportunity." Id. ,i 5.

As to the Court's question regarding service, however, although Plaintiff submitted the affidavits

of service dated January 30, 2018, Dkts. 5, 6, stated that such service constituted "personal

service," and stated that he also emailed a courtesy copy to "the defendant" (presumably Wilson),

he did not explain why his method of service satisfied the Federal Rules of Civil Procedure. See

June 15, 2018 Mot., Dkt. 12, at 1.

        The Court denied Plaintiffs motion for default judgment without prejudice on August 14,

2018. See Dkt. 13. The Court ordered Plaintiff to either (I) file an amended motion for default

judgment explaining why service was properly effectuated on both Defendants under Federal

Rules of Civil Procedure 4(e) and 4(h), or under state law to the extent permitted by those rules,

or (2) file a letter requesting an extension of time to effectuate proper service on both Defendants

under Federal Rule of Civil Procedure 4(m). Dkt. 13 at 3.



                                                   5
          On September 18, 2018, Plaintiff filed an amended motion for default judgment and a

supporting affidavit in response to the Court's August 14th Order. See Dkts. 14, 15. In it, Plaintiff

asserted that he "properly served" both Defendants pursuant to Rules 4( e)(I) and 4(h), and under

California Business and Professions Code § 17538.S(f), which, Plaintiff explained, "requires any

person obtaining a private mailbox to authorize a commercial mail receiving agency ... to act as

an agent for service of process." See Sept. 18, 2018 Mot., Dkt. 14, at I.

          Plaintiff also served both Defendants again on March 30, 2019, this time serving Wilson

in person both individually and as the authorized agent of KPC at an address in Laguna Beach,

California. See Dkts. 17, 18. On April 30, 2019, Wilson, proceedingpro se, submitted an Answer

to the Complaint. Dkt. 19. 5 To date, KPC has not filed an Answer or otherwise appeared in the

action.

          The Court ordered that all parties and/or their counsel appear for an initial status conference

on June 21, 2019. See Dkt. 20. The Court also notified KPC that, as a limited liability company,

it must be represented by counsel and could not proceed pro se. See id. at 2-3. Defendants failed

to appear at the June 21, 2019 conference. See Dkt. 23. In an Order dated June 24, 2019, the Court

adjourned the conference to July 8, 2019 (subsequently adjourned again to July 26, 2019, see Dkt.

24), and ordered Wilson to file a letter explaining his absence and the efforts he has taken to secure

representation for KPC. Dkt. 23. The Court also advised Defendants that "if they again fail to

appear at the conference or otherwise do not indicate their intent to defend this action, the Court


5 In his Answer, Wilson asserted that the "statute of limitations bars this action in that the events described in the
complaint occurred more than seven years before the lawsuit was filed." Answer at 2. The Court disagrees. Under
New York law, the statute of limitations for both breach of contract and unjust enrichment is six years. See N.Y.
C.P.L.R. § 213; Raining Zhang v. Schlatter, 557 F. App'x 9, 12 (2d Cir. 2014) (unjust enrichment); Guilbert v.
Gardner, 480 F.3d 140, 149 (2d Cir. 2007) (breach of contract). As to a fraud claim brought under New York law,
"the statute of limitations ... is 'the greater of six years from the date the cause of action accrued or two years from
the time the plaintiff ... discovered the fraud, or could with reasonable diligence have discovered it."' Gander
Mountain Co. v. Islip U-Slip LLC, 561 F. App'x 48, 49 (2d Cir. 2014) (quoting N.Y. C.P.L.R. § 213(8)). As this
action was filed within six years of the events alleged in the Complaint, it is not barred by the statute of limitations.

                                                           6
may consider imposing sanctions pursuant to Rule 37(b) of the Federal Rules of Civil Procedure."

Id.

        Defendants again failed to appear at the July 26, 2019 conference. See Dkt. 25. In an

Order filed later that day, the Court denied Plaintiffs amended motion for default judgment, but

ordered Wilson to file a letter by August 20, 2019 explaining why he failed to appear at the June

21st and July 26th conferences, why he failed to submit a letter in response to the Court's June

24th Order, and what efforts he has taken to secure representation for KPC. See id. The Court

also stated that, if Defendants again fail to comply with the Court's order, Plaintiff may renew his

motion for default judgment pursuant to either Rule 37(b)(2)(A) or Rule 55(a). Id.

        To date, Defendants have not responded to the Court's June 24th or July 26th Orders, or

otherwise indicated their intent to defend this action. Plaintiff filed his renewed motion for default

judgment on September 16, 2016, Dkt. 28, and then re-filed that motion on October I, 2019, Dkt.

30. 6

                                                 DISCUSSION

         Under Federal Rule of Civil Procedure 55, a court may, on a plaintiffs motion, enter a

default judgment against a defendant that has failed to plead or otherwise defend the action brought

against it. Fed. R. Civ. P. 55(a)-(b). In particular, "the court may ... enter a default judgment if

liability is established as a matter of law when the factual allegations of the complaint are taken as

true." Bricklayers & Allied Craftworkers Local 2, Albany, NY. Pension Fund v. Moulton Masonry

& Constr., LLC, 779 F.3d 182, 187 (2d Cir. 2015). "[A] default is an admission of all well-pleaded

allegations against the defaulting party." Vermont Teddy Bear Co. v. 1-800 Beargram Co., 373



6 The motions for default judgment filed at Dkts. 28 and 30 appear to be the same filing, except that Dkt. 30 contains

one extra page in Exhibit B, which Dkt. 28 appears to be missing. The Court will thus treat Dkt. 30 as the operative
motion for default judgment.

                                                          7
F.3d 241, 246 (2d Cir. 2004). "There must be an evidentiary basis for the damages sought by

plaintiff, and a district court may determine there is sufficient evidence either based upon evidence

presented at a hearing or upon a review of detailed affidavits and documentary evidence." Cement

& Concrete Workers Dist. Council Welfare Fund v. Metro Found Contractors Inc., 699 F.3d 230,

234 (2d Cir. 2012). A court is required to "ascertain the amount of damages with reasonable

certainty." Credit Lyonnais Sec. (USA), Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir. 1999). In

addition, under Federal Rule of Civil Procedure 37(b )(2)(A), a court may impose sanctions against

a party that fails to comply with a court order, including by "rendering a default judgment against

the disobedient party." Fed. R. Civ. P. 37(b)(2)(A)(vi).

       As previously mentioned, Plaintiff moves for default judgment with respect to his claims

for breach of contract, unjust enrichment, and fraud. Plaintiff seeks $400,000 in damages, as well

as "interest at 9% from February 2012," costs, and disbursements, for a total amount of

$768,777.00. See Oct. 1, 2019 Mot., Dkt. 30, at 1-2. As an initial matter, both Defendants have

defaulted under Rule 55 because they have failed to "otherwise defend" this action, including by

failing to comply with the Court's orders and, for KPC, by failing to appear at all. See Leviton

Mfg. Co. v. Fastmac Performance Upgrades, Inc., No. 13 Civ. 01629 (LGS), 2013 WL 12334706,

at *2 (S.D.N.Y. Aug. 20, 2013).

         I.    Breach of Contract Claim

       The Complaint establishes liability for breach of contract as a matter of law. To state a

claim for breach of contract under New York law, a plaintiff must show: "(1) the existence of a

contract between [himself] and the defendant; (2) performance of the plaintiffs obligations under

the contract; (3) breach of the contract by that defendant; and (4) damages to the plaintiff caused

by the defendant's breach." Diesel Props. S.r.l. v. Greystone Bus. Credit II LLC, 631 F.3d 42, 52



                                                 8
(2d Cir. 2011). Here, the Complaint establishes that Plaintiff and Wilson entered into an oral

contract-although the price was also memorialized in a brief email-by which Plaintiff agreed to

transfer $400,000 to Wilson, and Wilson agreed to use Plaintiffs money to buy shares ofUniloc

and to then transfer such shares to Plaintiff. See Comp!. 117-12; Comp!. Ex. C. The Complaint

sufficiently alleges that Plaintiff fulfilled his obligations under the contract, see Comp!. 112, 7 but

that Wilson breached the contract by failing to deliver the shares in Uniloc to Plaintiff. See Comp!.

116, 16-17. The Complaint also establishes that Plaintiff was damaged by Wilson's breach since

he alleges that he has not received anything of value in return for the $400,000.

         As to KPC, while"[ o]rdinarily, a non-party to a contract cannot be bound by the contract,"

a plaintiff may nonetheless "state a claim for breach of contract against a non-signatory where the

plaintiff adequately alleges that the non-signatory was the 'alter ego' of one or more of the

signatories to the contract." Walpertv. Jaffrey, 127 F. Supp. 3d 105, 130 (S.D.N.Y. 2015) (quoting

Physicians Mut. Ins. Co. v. Greystone Servicing Corp., Inc., No. 07 Civ. 10490(NRB), 2009 WL

855648, at *3 (S.D.N.Y. Mar. 25, 2009)). A court thus "may pierce the corporate veil where (i)

the owner exercised complete domination over the corporation with respect to the transaction at

issue, and (ii) such domination was used to commit a fraud or wrong that injured the party seeking

to pierce the veil." Mirage Entm 't, Inc. v. FEG Entretenimientos S.A., 326 F. Supp. 3d 26, 34

(S.D.N.Y. 2018) (quoting Boroditskiy v. European Specialties LLC, 314 F. Supp. 3d 487, 494

(S.D.N.Y. 2018)).        Since Wilson is the "Manager" of KPC, see Comp!. Ex. A, signed the

registration form filed with California's Secretary of State for KPC, see id, is an authorized agent

of KPC for the purposes of receiving service of legal papers, see Dkt. 17, and appears to share a



7 This finding is bolstered by the fact that, although Wilson denied this allegation by stating that "two wires were
sent," he did not deny the substance of the allegation in paragraph 12-i.e., that Plaintiff wired a total of$400,000 to
Wilson's "KPC, LLC" account. See Answer 1f 12; Compl.1[ 12.

                                                          9
mailbox and address with KPC, see Foley Amended Aff., Dkt. 15 ,r,r 10-12, the Court is persuaded

that KPC is the "alter ego" of Wilson for the purposes of Plaintiffs breach of contact claim. This

is particularly so given that the $400,000 that Plaintiff wired to Wilson was sent to a bank account

in KPC's name, see Comp!. Ex. C, and Wilson avers that "KPC still has [the] shares," see Answer

,r,r 6, 35.   Thus, the Complaint establishes liability for breach of contract as to both Defendants.

         Damages for a breach of contract claim are "intended to place a party in the same position

as he or she would have been in if the contract had not been breached." Gray v. Proteus Sports &

Racing Cars Ltd., No. 13-CV-8717 (JGK), 2014 WL 7330859, at *5 (S.D.N.Y. Dec. 23, 2014);

see also Lucente v. IBM Corp., 310 F.3d 243, 262 (2d Cir. 2002). Plaintiff is thus entitled to

$400,000 in breach of contract damages.

          Additionally, under New York law, "a plaintiff who prevails on a claim for breach of

contract is entitled to prejudgment interest as a matter of right." United States Naval Inst. v.

Charter Commc 'ns, Inc., 936 F.2d 692,698 (2d Cir. 1991) (citing N.Y. C.P.L.R. §§ 5001 & 5002).

Such interest accrues at a statutory rate of 9% per annum, and is "computed from the earliest

ascertainable date the cause of action existed." See Nwagboli v. Teamwork Transp. Corp., No. 08-

CV-4562 (JGK) (KNF), 2009 WL 4797777, at *12 (S.D.N.Y. Dec. 7, 2009) (quoting N.Y.

C.P.L.R. §§ 500l(b) and 5004). "[W]hen the record does not reveal the date on which a plaintiffs

cause of action arose, prejudgment interest may be awarded from the date a plaintiff commenced

the action." Id. (citing Conway v. Icahn & Co., Inc., 16 F.3d 504, 512 (2d Cir. 1994)). Although

Plaintiff seeks interest beginning from February 2012, see Oct. 1, 2019 Mot., Dkt. 30 at 1; Foley

Aff., Dkt. 30 ,r 19; Comp!. ,r 23, it is not clear to the Court why that date is "ascertainable" as the

one on which his cause of action "existed." Nwagboli, 2009 WL 4797777, at *12. Accordingly,

no later than February 3, 2020, Plaintiff shall submit evidence and/or legal argument that



                                                     10
demonstrates when his breach of contract cause of action first arose. Ifhe fails to do so, the Court

will calculate the prejudgment interest from the date that he filed his complaint. See id. 8

          II.    Unjust Enrichment and Fraud Claims

        The Court will not grant judgment on either the unjust enrichment or fraud claims. First,

Plaintiffs unjust enrichment claim is duplicative of his breach of contract claim. A claim for

unjust enrichment "is a quasi-contractual claim that ordinarily can be maintained only in the

absence ofa valid, enforceable contract." Lefkowitz v. Reissman, No. 12-CV-8703 RA, 2014 WL

925410, at *11 (S.D.N.Y. Mar. 7, 2014) (quoting Ellington Credit Fund, Ltd. V. Select Portfolio

Servicing, Inc., 837 F. Supp. 2d 162,202 (S.D.N.Y. 2011)); see also Navana Logistics Ltd. v. TW

Logistics, LLC, No. 15-CV-856 (PKC), 2016 WL 796855, at *7 (S.D.N.Y. Feb. 23, 2016) ("An

action for unjust enrichment arises from a quasi-contractual obligation 'imposed by law where

there has been no agreement or expression of assent, by word or act, on the part of either party

involved."') (quoting Brad.kin v. Leverton, 26 N.Y.2d 192, 196 (1970)); Nwagboli, 2009 WL

4797777, at *9 ("[W]here there is an enforceable contract, either oral or written, an equitable

remedy under a quasi-contract theory is not available."). Because there is an enforceable oral

contract governing the parties' dispute, Plaintiffs unjust enrichment claim is precluded. See, e.g.,

Bracken v. MH Pillars Inc., 290 F. Supp. 3d 258,266 (S.D.N.Y. 2017); Seifts v. Consumer Health

Sols. LLC, 61 F. Supp. 3d 306,323 (S.D.N.Y. 2014); Nwagboli, 2009 WL 4797777, at *9.

         Second, the Complaint fails to establish a claim for fraud. To state a claim for fraud under

New York law, a plaintiff must show: (1) "a material, false representation," (2) "an intent to

defraud thereby," (3) "reasonable reliance on the representation," and (4) "damage to the plaintiff."

Navana Logistics, 2016 WL 796855, at *10 (quoting May Dep't Stores Co. v. Int'/ Leasing Corp.,


8
 Although Plaintiff also seeks "costs and disbursements of this action in the amount of$85," see Oct. 30, 2019 Mot.,
Dkt. 30 at 2, he has not provided any explanation as to that amount, and the Court declines to award it.

                                                        11
Inc., 1 F.3d 138, 141 (2d Cir. 1993)). Where the plaintiff asserts a claim for fraud, the plaintiff

must also satisfy the heightened pleading standards of Federal Rule of Civil Procedure 9(b). To

do so, the plaintiff must "(l) specify the statements that the plaintiff contends were fraudulent, (2)

identify the speaker, (3) state where and when the statements were made, and (4) explain why the

statements were fraudulent." Id. (citing Stevelman v. Alias Research, Inc., 174 F.3d 79, 84 (2d

Cir. 1999)). Plaintiff has failed to satisfy the heightened pleading standards of Rule 9(b), and his

fraud claim must thus be rejected. See Seifts, 61 F. Supp. 3d at 324

       Plaintiffs fraud claim also fails because it arises out of the same facts as his breach of

contract claim. "[A] cause of action for fraud cannot exist when the fraud claim arises out of the

same facts as a breach of contract claim with the sole additional allegation that the defendant never

intended to fulfill its express contractual obligations." Seifts, 61 F. Supp. 3d at 323-34 (citation

omitted). Plaintiff alleges that Wilson "made false statements" and "assurances" concerning his

obligations under their oral contract. See Comp!. ,i,r 14, 27. The alleged fraud is based entirely on

the parties' oral contract and Wilson's alleged breach of that contract. As Plaintiff cannot maintain

a separate claim for fraud, the fraud claim fails for this reason as well.




                                                  12
                                            CONCLUSION
         For the reasons set forth above, Plaintiffs motion for default judgment is granted as to the

breach of contract claim and denied as to the remaining causes of action. Defendants must pay

$400,000 in damages to Plaintiff. For purposes of calculating prejudgment interest, no later than

February 3, 2020, Plaintiff must submit evidence and/or legal argument demonstrating when his

breach of contract cause of action arose.

         The Clerk of Court is respectfully directed to enter judgment in accordance herewith and

terminate the motions pending at Dkts. 28 and 30.

SO ORDERED.
                                                                II
                                                                I'
Dated:      January 2, 2020
                                                       d       V
            New York, New York
                                                       /l /\___---
                                                   R6nn1eAbrams
                                                   United States District Judge




                                                  13
